Citation Nr: 1045237	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) to include irritable bowel syndrome (IBS).  

3.  Entitlement to service connection for a disability due to 
exposure to environmental hazards of the Persian Gulf War.

4.  Entitlement to service connection for a disability due to in-
service exposure to depleted uranium.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD) with depressive disorder.  

7.  Entitlement to an initial compensable rating for cutaneous 
leishmaniasis with residual scarring.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to January 2005 
to include service in Southwest Asia during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from July 2008 and April 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The issues of entitlement to service connection for a back 
disability and for GERD, to include IBS, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran's active duty included service in Southwest Asia 
during the Persian Gulf War.

2.  The competent medical evidence shows that the Veteran does 
not have a diagnosis of fibromyalgia or a separate undiagnosed 
disability manifested by symptoms involving joint pain.

3.  Exposure to environmental hazards of the Gulf War is not a 
disability or disease; it has not been shown the Veteran has any 
disability associated with his alleged exposure to environmental 
hazards of the Gulf War.

4.  Exposure to depleted uranium is not a disability or disease; 
it has not been shown the Veteran has any disability associated 
with his alleged exposure to depleted uranium.

5.  The Veteran's PTSD with depressive disorder currently is 
manifested by no more than some occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to symptoms including sleep disturbance, irritability, and 
depression.

  6.  The Veteran's cutaneous leishmaniasis with residual 
scarring is not deep, unstable, or painful, does not lose its 
covering repeatedly, does not cover an area of 144 square inches 
or greater, and does not affect any function adversely.


CONCLUSIONS OF LAW

1.  Fibromyalgia, to include as due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2010).

2.  Service connection for a disability due to exposure to 
environmental hazards of the Persian Gulf War is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Service connection for a disability due to in-service 
exposure to depleted uranium is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The criteria for an initial rating greater than 30 percent 
for PTSD with depressive disorder have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 9411 (2010).

5.  The criteria for a compensable disability rating for 
cutaneous leishmaniasis with residual scarring have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7805 
(both prior to and beginning October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the service connection issues, the RO provided the 
appellant pre-adjudication notice by letter dated in August 2007.  
Regarding the increased rating issues, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with respect to 
the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded with an 
effective date of August 9, 2007, the date of his claim, and 
disability ratings were assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher rating in 
his argument included on his Substantive Appeal.  Although he was 
not provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an effective 
date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by 
a private attorney throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

In summary, the Board finds that VA substantially has complied 
with the notice and assistance requirements and the appellant is 
not prejudiced by a decision on the claim at this time.

This appeal arises out of the Veteran's claim that fibromyalgia 
(soreness in the neck, back, and knees) is related to his service 
with the U.S. Army from October 2000 to January 2005.  He also 
contends that he was exposed to environmental hazards of the 
Persian Gulf War as well as depleted uranium during service.  The 
Veteran further contends that his service-connected PTSD with 
depressive disorder and his service-connected cutaneous 
leishmaniasis with residual scarring are each more disabling than 
currently evaluated.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  The provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection.  Instead, they 
ease the combat Veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Court has held that 38 U.S.C.A. § 1154(b) provides a basis for 
determining whether a particular injury was incurred in service 
but not a basis to link the injury etiologically to the current 
condition.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is "a Persian Gulf Veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 
paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became 
manifest either during active military, naval or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2006"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be attributed 
to any known clinical diagnosis."  Signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, muscle 
or joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the respiratory 
system, and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).  For purposes of 38 C.F.R. § 3.317, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(2).  
Also, "chronic" refers to  disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period.  
The 6- month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3).

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

Fibromyalgia

The Veteran's service treatment show several complaints of 
recurrent back pain but are negative regarding a diagnosis of a 
back disorder or complaints regarding other joints.  
Significantly, his October 2004 separation examination shows a 
normal "spine," "upper extremities" and "lower extremities."  
In an October 2004 "Report of Medical History" the Veteran 
complained of "recurrent back pain or any back problem" as well 
as "broken bones" but denied "painful shoulder, elbow, or 
wrist," "arthritis, rheumatism, or bursitis" "numbness or 
tingling," "foot trouble," "impaired use of arms, legs, hands, 
or feet," "swollen or painful joints," knee trouble," and 
"bone, joint, or other deformity."       

The Veteran was afforded a general VA examination in February 
2010.  At that time he denied any problems with fibromyalgia.  He 
stated that he was previously misdiagnosed and did want to claim 
the fibromyalgia, however, he categorically denied any knowledge 
of fibromyalgia now or before.  His activities of daily living 
were not affected.  He did not take any medications for 
fibromyalgia and denied ever being treated for fibromyalgia.  In 
fact, the Veteran indicated that he wanted to withdraw the 
diagnosis of fibromyalgia.  On physical examination, there was no 
clinical evidence of fibromyalgia.  Musculo-skeletal examination 
as applicable to fibromyalgia was negative.  Specifically, no 
paired trigger points as defined by ARA guidelines were found.  
When asked whether the Veteran's claimed fibromyalgia was related 
to his military service the examiner indicated that the Veteran's 
complaints of fibromyalgia were misstated as they were never an 
issue.    

Also of record are VA treatment records dated from April 2007 to 
December 2009  and a private treatment report dated in October 
2007.  The VA records primarily reflect treatment for the 
Veteran's psychiatric disorder and are negative for a diagnosis 
of fibromyalgia.  The October 2007 private treatment report 
reflects treatment for low back and right leg pain and notes 
significant X-ray findings regarding the lumbar spine but is also 
negative for a diagnosis of fibromyalgia.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for fibromyalgia.  As 
there are no objective indications of fibromyalgia and no 
complaints of joint pain during service (other than back pain 
which is being addressed in the remand below) or to a degree of 
10 percent or more within one year of separation from service, 
service connection under 38 C.F.R. § 3.317 is not warranted.  
Also, there is no current diagnosis of fibromyalgia in the claims 
file.  Current disability is required in order to establish 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board has considered carefully the Veteran's initial lay 
statements in support of his contention that he has fibromyalgia.  
The Veteran subsequently indicated that he had never been treated 
for fibromyalgia and wanted to "withdraw his diagnosis of 
fibromyalgia" during the February 2010 VA examination.  The 
Board observes further that a diagnosis of fibromyalgia is not 
capable of lay observation and requires medical expertise.  See 
Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Exposure to environmental hazards of the Persian Gulf War and/or 
depleted uranium

The Veteran is claiming entitlement to service connection for 
exposure to environmental hazards of the Gulf War and exposure to 
depleted uranium.  As above, service connection is only warranted 
where the evidence demonstrates disability.  "Disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1; Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The Board also finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for a 
disability due to exposure to environmental hazards of the 
Persian Gulf War and for a disability due to in-service exposure 
to depleted uranium.  While the Veteran may have been exposed to 
environmental hazards of the Persian Gulf War as well as depleted 
uranium during service, he has not contended - and the record 
does not show - that this alleged in-service exposure resulted in 
a "disability" for VA compensation purposes.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection. See Brammer, 3 Vet. App. at 225.  The Veteran 
also has not identified or submitted any competent evidence, to 
include a medical nexus, showing that he incurred any disability 
as a result of his alleged in-service exposure to environmental 
hazards of the Persian Gulf War and/or as a result of his alleged 
in-service exposure to depleted uranium.  

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Higher Initial Rating for PTSD with depressive disorder

The Veteran is in receipt of the Combat Infantryman Badge and was 
diagnosed as having PTSD in September 2008.  By rating decision 
dated in April 2009, the RO granted service connection for PTSD 
with depressive disorder and assigned a 30 percent disability 
rating effective August 9, 2007, the day of the Veteran's claim.

The Veteran's PTSD with depressive disorder is rated under 38 
C.F.R. § 4.130, DC 9411.  Under that code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).  GAF scores are generally used in 
examinations reports regarding Veterans' psychiatric 
disabilities.        

Evidence relevant to the current level of severity of the 
Veteran's PTSD with depressive disorder includes a VA psychiatric 
examination report dated in September 2008.  During this 
examination the Veteran indicated that he served in both 
Afghanistan and Iraq.  He was in Afghanistan from January until 
August 2002 and was in Iraq from January 2003 to January 2004.  
The Veteran indicated that he was having difficulty falling 
asleep and only getting about three to five hours of sleep per 
night.  He experienced intrusive thoughts several times weekly 
but denied flashbacks.  The Veteran also reported difficulty with 
anger resulting in throwing things, yelling, and putting his fist 
through a window.  The Veteran indicated that he got into a fight 
with someone last year and now that man was scared for his life.  
The anger would sometimes last for a few days and he was angry 
more often than not.  Regarding hyperarousal symptoms, the 
Veteran reported having difficulty in crowds, and had difficulty 
around Muslims.  When he went out to eat, he would sit with his 
back to the wall and watch the door.  He watched people when he 
was out in public to make sure of what they were doing and felt 
"on guard" when out in public.  He would check often to make 
sure his doors were locked and slept with a gun under the bed.  
He denied panic attacks but reported a hyper-startle response to 
loud noises and had a hard time on July 4th.  He stated that he 
tried to stay busy so he would not think about Afghanistan and 
Iraq.  He avoided Wal-Mart on the weekends because of the crowds 
and avoided malls.  He avoided going out with friends, but will 
go out if he knows everyone and is familiar with where he is 
going. Regarding depression, the Veteran reported feelings of 
sadness, low energy, low motivation, and a loss of interest in 
what was going on around him.  He reported hopelessness and 
suicidal ideation, but denied any intent to hurt himself.  He 
reported on a scale of zero to ten where zero is no depression 
and ten is feeling suicidal, that his current depression was at 
last a nine at its worst and, at its best, a zero.  He stated 
that his anxiety causes him to isolate, which increased his 
depression.  The Veteran denied that his memory was a problem.  
He denied auditory or visual hallucinations and delusions of any 
type.  Regarding family and social relationships, the Veteran 
reported that he was emotionally detached from his parents while 
growing up and left home at the age of 15.  He has a younger 
sister and brother and is close to them and takes care of them.  
His mother has a problem with alcoholism.  The Veteran had never 
married and had a "great group of friends."  The Veteran 
reported that his grandfather recently died about three months 
earlier and that this had increased his symptoms of PTSD and 
depression. 

Occupationally, the Veteran reported in September 2008 that he 
was working as a bartender part-time and was a full-time college 
student in a medical specialties program.  He was doing an 
externship at Walgreen's and anticipated graduating from college 
in December 2008.  His attendance at school had suffered because 
of his PTSD, stating that he "coasted" for a few months.  He 
was recently reprimanded at work bartending because of 
irritability.  He stated that he will often yell at people at 
work.  Regarding drug and alcohol abuse, the Veteran reported 
that he drank too much when he got back from Iraq.  He reported 
totaling his truck as a result of a motor vehicle accident but 
indicated that the police were never involved.  He still drank 
but denied excessive or out of control drinking at the time.  The 
Veteran denied any current legal issues.  Upon mental status 
examination the examiner indicated that there was no evidence of 
memory problems.  The Veteran was neatly and casually groomed and 
was cooperative throughout the session.  His mood was in the 
moderately depressed range of function.  The examiner indicated 
that the Veteran was able to maintain activities of daily living, 
including personal hygiene.  He had experienced significant 
trauma in the death of his grandfather, and there had been a 
worsening of his condition as a result.  His symptoms had not 
returned to the level of functioning he was experiencing prior to 
this event.  There had not been remissions during the past year.  
The Veteran's symptoms were continuous.  He did not have problems 
with drug and alcohol and was not in treatment.  His thought 
processes and communication were not impaired.  His social 
functioning was impaired by his irritability and anger.  His 
employment also was impaired.  

Following VA examination in September 2008, the examiner 
diagnosed the Veteran as having PTSD and depressive disorder and 
assigned a GAF score of 56.  The examiner also indicated that 
there was occasional decreased in work efficiency of there were 
intermittent periods of inability to perform occupational tasks 
due to PTSD and depression and signs and symptoms, but generally 
satisfactory functioning.  The Veteran displayed hyperarousal, 
re-experiencing, and avoidance symptoms related to his military 
experiences.  He experienced depression related to PTSD.  The 
examiner also indicated that the Veteran's symptoms of PTSD and 
depression required continuous medication.    

Also of record are VA treatment records dated from April 2007 to 
December 2009  showing treatment for the Veteran's PTSD with GAF 
scores of 51 assigned in both September 2009 and December 2009.  

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 30 percent for the 
Veteran's service-connected PTSD.  This disability does not meet 
the criteria for at least the next higher, 50 percent, 
evaluation.  As noted above, a 50 percent rating requires 
occupational and social impairment with reduced reliability and 
productivity due to certain symptoms; however, the Board finds 
that those delineated symptoms are not characteristics of the 
Veteran's disability.  In this respect, the Veteran has not been 
found to have such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; or difficulty in understanding complex commands.  
The Veteran has also not been shown to have any significant 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  The Veteran has a significant relationship with 
his two siblings as well as a "great group of friends."  As for 
industrial impairment, the Veteran is currently employed as a 
bartender and was, as recently as September 2008, a full-time 
college student.  While the Veteran has experienced depressed 
mood, sleep disturbance, irritability, such disturbances are more 
characteristic of the criteria for the 30 percent rating.  As the 
criteria for the next higher, 50 percent rating are not met, it 
follows that the criteria for any higher evaluation likewise are 
not met.

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable DC.  Because there 
are specific DCs to evaluate PTSD consideration of other DCs for 
evaluating the disability does not appear appropriate.  See 38 
C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific DC to rate the 
disability).  See also Butts v. Brown, 5 Vet. App. 532 (1993).

The Board does not find evidence that the Veteran's disability 
evaluation should be increased for any separate period based on 
the facts found during the appeal period.  The evidence of record 
supports the conclusion that he is not entitled to an evaluation 
greater than 30 percent during any time within the appeal period.  
See Fenderson, 12 Vet. App. at 119 

Initial Compensable Rating for Cutaneous leishmaniasis with 
residual scarring

The Veteran's service treatment records show that the he had a 
punch biopsy of the left ulnar wrist in January 2004 to rule out 
leishmaniasis.  Follow-up in March 2004 indicated that the scar 
tissue was healing and there was no ulcer or adenopathy.  By 
rating decision dated in April 2009 the RO granted service 
connection for cutaneous leishmaniasis with residual scarring and 
assigned a noncompensable disability rating effective August 9, 
2007, the day of the Veteran's claim.

The diagnostic criteria for disorders of the skin are found at 38 
C.F.R. § 4.118, DC's 7801-7805.  DC 7801 provides ratings for 
scars, other than the head, face, or neck, that are deep or that 
cause limited motion. Scars that are deep or that cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. cm.) 
are rated 10 percent disabling.  Note (1) to DC 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or 
neck, that are superficial or that do not cause limited motion. 
Superficial scars that do not cause limited motion, in an area or 
areas of 144 square inches (929 sq. cm.) or greater, are rated 10 
percent disabling.  Note (1) to DC 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  Note (1) to DC 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar. Note (2) provides that a superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. § 
4.118.

DC 7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  Note (1) to DC 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10 percent rating will 
be assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable rating.  
38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation 
of function of affected part. 38 C.F.R. § 4.118.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 
2008).  The amendments are only effective, however, for claims 
filed on or after October 23, 2008, although a claimant may 
request consideration under the amended criteria.  In this case, 
the Veteran submitted his claim in August 2007 and has not 
requested such consideration.  The RO nevertheless considered his 
skin disorder under the amended criteria in the April 2009 rating 
decision.  Therefore, the Board also will consider the claim 
under the old and new criteria.

Effective October 23, 2008, under DC 7801, burn scar(s) or 
scar(s) due to other causes, not of the head, face, or neck, that 
are deep and nonlinear in an area or areas of at least 6 square 
inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) 
warrant a 10 percent rating

Under revised DC 7802, burn scar(s) or scar(s) due to other 
causes, not of the head, face, or neck, that are superficial and 
nonlinear in an area or areas of 144 square inches (929 sq. cm.) 
or greater warrant a 10 percent evaluation. Note (2) under that 
code provides that if multiple qualifying scars are present, 
assign a separate evaluation for each affected extremity based on 
the total area of the qualifying scars that affect that 
extremity.

Under the revised DC 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation. Note (2) for that code 
provides that if one or more scars are both unstable and painful, 
add 10 percent to the evaluation that is based on the total 
number of unstable or painful scars. Note (3) under that provides 
that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also 
receive an evaluation under DC 7803, when applicable.

The revised DC 7805 provides that other scars (including linear 
scars) and other effects of scars evaluated under DCs 7800, 7801, 
7802, and 7804 require the evaluation of any disabling effect(s) 
not considered in a rating provided under DCs 7800-04 under an 
appropriate DC.  38 C.F.R. §§ 4.118, DCs 7801-7805 (2008).

The Veteran was afforded a general VA examination in February 
2010.  At that time he reported that while in Iraq he was treated 
for leishmaniasis.  It was a minor issue and resolved, as such, 
the Veteran did not remember much about it.  Since then, the 
Veteran denied recurrence, rash, or constitutional symptoms.  
There were no residuals.  The Veteran denied problems with 
scarring and infection.  His activities of daily living were not 
affected.  The diagnosis was skin condition, resolved, zero 
percent total and zero percent exposed skin.

The Board finds that the preponderance of the evidence is against 
assigning an initial compensable rating for the Veteran's 
service-connected cutaneous leishmaniasis with residual scarring.  
There is a complete absence of any competent or objective medical 
evidence on file which shows that the Veteran suffers from any 
residuals of his in-service cutaneous leishmaniasis with residual 
scarring.  As above, during the February 2010 VA examination the 
examiner found no residuals of the Veteran's in-service cutaneous 
leishmaniasis with residual scarring.  As such there is no 
evidence that the Veteran's scar is deep, unstable, painful, that 
it loses its covering repeatedly, covers an area of 144 square 
inches or greater, or that it adversely affects any function.  As 
such, it is appropriately rated as noncompensable.  

The Board also finds that no higher evaluations can be assigned 
pursuant to any other potentially applicable DCs.  Because there 
are specific DCs to evaluate scars, consideration of other DCs 
for evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific DC to rate the 
disability).  See also Butts, 5 Vet. App. at 532.  

In deciding the Veteran's claim, the Board has considered whether 
the Veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  See 
Fenderson, 12 Vet. App. at 119.  The Board does not find any 
competent evidence that the Veteran's service-connected cutaneous 
leishmaniasis with residual scarring should be increased for any 
separate periods based on the facts found during the whole appeal 
period.  

Extraschedular 

The Board also has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
As above, during the September 2008 VA psychiatric examination 
the Veteran reported that his attendance at school had suffered 
because of his PTSD.  Here, the record does not establish that 
the rating criteria are inadequate for rating the Veteran's 
service-connected PTSD with depressive disorder or cutaneous 
leishmaniasis with residual scarring.  As above, the rating 
criteria for PTSD addresses occupational and social impairment.  
There is also no competent evidence that either the Veteran's 
PTSD with depressive disorder or his cutaneous leishmaniasis with 
residual scarring, standing alone, cause marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  Barringer v. Peake, 22 Vet. App. 242 
(2008).


ORDER

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to service connection for a disability due to 
exposure to environmental hazards of the Gulf War is denied.

Entitlement to service connection for a disability due to in-
service exposure to depleted uranium is denied.

Entitlement to an initial rating greater than 30 percent for PTSD 
with depressive disorder is denied.  

Entitlement to an initial compensable rating for cutaneous 
leishmaniasis with residual scarring is denied.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim. 

Service Connection for GERD and/or IBS

The Veteran's service treatment show some complaints of heartburn 
and indigestion but are negative regarding a diagnosis of GERD or 
IBS.  Significantly, his October 2004 separation examination 
shows a normal "abdomen and viscera."  In an October 2004 
"Report of Medical History" the Veteran complained of 
"frequent indigestion or heartburn" but denied "stomach, 
liver, or intestinal trouble."       

The Veteran was afforded a general VA examination in February 
2010.  At that time the Veteran indicated that he had self-
diagnosed himself with GERD, acid reflux, hiatal hernia, and IBS.  
The Veteran also indicated that he had never been seen by a 
physician for these symptoms and has never had an evaluation, 
endoscopy, or been prescribed prescription medications.  The 
examiner noted that the Veteran was last seen by a VA physician 
in December 2009 but there were no complaints regarding the 
claimed symptoms.  The Veteran stated that he lived on a "diet 
of Pepto-bismol" because of his symptoms of GERD, acid reflux, 
hiatal hernia, and IBS.  The Veteran did not admit to being an 
alcoholic but did admit to consuming alcohol.  The Veteran also 
indicated that he was being treated for chemical dependency.  
Specifically, the Veteran indicated that he uses marijuana on a 
daily basis and indicated that he was also found to be positive 
for cocaine.  The Veteran drank an average of three beers per 
night and began drinking at the age of 19 or 20.  The maximum he 
has drunk is a 12 pack of beer plus two shots of hard liquor per 
night.  After binge drinking the Veteran's symptoms are worse.  
He self-diagnosed IBS because he felt that his stools were never 
completely well-formed.  The Veteran denied any gastrointestinal 
bleeding as well as any other triggers or known associations 
regarding GERD or IBS.  Other than taking Pepto-Bismol, which 
reportedly helped, the Veteran denied taking any other 
medications.  The Veteran also indicated that his activities of 
daily living were not affected.  

Upon physical examination in February 2010, the examiner 
indicated that the abdomen was soft and non-tender with no 
guarding or rebound.  Bowel sounds were present.  The liver, 
kidneys, and spleen were not enlarged and there was no 
organomegaly.  There were no hernias and bowel sounds were not 
heard in the chest.  The examiner noted that the claimed GERD and 
acid reflux were self-diagnosed and treated with over-the-counter 
Pepto-Bismol, which helped.  The examiner noted that the Veteran 
had a heavy excessive consumption of alcohol in addition to 
marijuana and other recreational drugs.   The examiner further 
noted that there was no clinical evidence of GERD. The examiner 
also noted that the claimed IBS was self-diagnosed and mis-stated 
as there was no objective evidence of IBS.  When asked whether 
the Veteran's claimed GERD and/or IBS were related to his 
military service the examiner indicated that the Veteran began 
complaining of these symptoms as early as December 2009 and that 
these symptoms are self-diagnosed and managed.  The examiner 
opined that the Veteran's claimed GERD and IBS are more than 
likely exacerbated by chemical dependency, smoking, and heavy 
alcohol abuse with periodic binges.  The examiner also indicated 
that there was no objective evidence of GERD and/or IBS.  In any 
case, the examiner opined that there was no evidence that the 
Veteran's service-connected PTSD was linked to his claimed GERD 
and/or IBS.      

Unfortunately, while the February 2010 examiner did indicate that 
a diagnosis of GERD and/or IBS could not be made, he did indicate 
that the Veteran was experiencing gastrointestinal symptoms that 
were "exacerbated by chemical dependency, smoking, and heavy 
alcohol abuse with periodic binges."  The examiner failed to 
indicate whether the Veteran had a separate undiagnosed illness 
manifested by gastrointestinal complaints and, if so, whether 
this undiagnosed illness is related to the Veteran's military 
service, to include the complaints of "frequent indigestion or 
heartburn" in the October 2004 "Report of Medical History."  
Given the above evidence, on remand the Veteran should be 
afforded an appropriate VA examination to resolve this matter.  
See Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Service Connection for a Back Disability

Service treatment records show that the Veteran complained of 
back pain on several occasions during military service, 
particularly in January 2004, February 2004, and August 2004.  
The Veteran's October 2004 separation examination shows a normal 
spine however, in the Veteran's October 2004 "Report of Medical 
History" the Veteran complained of "recurrent back pain." 
 
Post-service treatment records show complaints of back pain as 
early as April 2007.  An April 2007 VA X-ray examination report 
shows a possible previous buckly fracture and an MRI (magnetic 
resonance imaging) scan was ordered.  A May 2007 MRI of the 
lumbar spine showed the following:  "L5/S1:  left central 
herniation of nucleus pulposus with peripheral granulation 
response contributing to subtle left foraminal compromise and 
potential effacement of the left S1 nerve root.  No canal 
stenosis", "L4/L5, L3/L4, L2/L3, L1/L2, and T12/L1:  No disc 
herniation, foraminal or canal compromise.  Signal from the conus 
is normal.  Subtle anterior compression deformity L1 is 
demonstrated on previous plain film views.  No abnormal signal 
observed on the MRI sequence and there is no evidence of 
associated disc herniation or foraminal compromise", and 
"Impression:  left central herniation nucleus pulposus L5/S1 as 
noted above."  An October 2007 private treatment report from the 
Veteran's chiropractor also notes complaints of pain and lumbar 
radiographs showing moderate spurring on the L5 endplate, mild 
right convex, lumbar curve, and possible previous buckle fracture 
of L1.  

The record shows that the Veteran previously was scheduled for VA 
examinations in November 2007, March 2008, and November 2008 and 
failed to report to each of these examinations.  This was prior 
to the Veteran's April 2009 claim for service connection for a 
back disorder and also prior to the Veteran's October 2009 
request to reschedule his VA examinations.  The Veteran was 
rescheduled for a VA examination in February 2010 but this 
examination report does not address the claimed back disorder.  
Given the above evidence and the uncertainty as to the etiology 
of the Veteran's current back disorder, on remand he should be 
afforded an appropriate VA examination to resolve this matter.  
See Horowitz, 5 Vet. App. at 217.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
gastrointestinal examination to 
determine the nature and etiology of his 
current gastrointestinal symptoms.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a 
review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the Veteran has a 
separate undiagnosed illness manifested 
by gastrointestinal complaints and, if 
so, whether this undiagnosed illness is 
related to active service or any 
incident of such service, to include the 
complaints of frequent indigestion or 
heartburn in the October 2004 "Report 
of Medical History."  A complete 
rationale must be provided for any 
opinion(s) expressed.

2.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of his current back 
disability.  The claims file must be 
provided to the examiner(s) for 
review.  Based on a review of the 
claims file and the results of the 
Veteran's orthopedic examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran current back disability is 
related to active service or any 
incident of such service, including his 
in-service complaints of back pain in 
January, February, August, and October 
2004.  A complete rationale must be 
provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the 
Veteran's claims of service connection 
for GERD, to include IBS, and for a back 
disability.  If the benefits sought on 
appeal remains denied, the Veteran and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


